Citation Nr: 0511887	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from June 1944 to December 
1945.  The appellant is his widow.  

This appeal arises from a December 2000 rating decision of 
the Sioux Falls, South Dakota Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1999 at the age of 74.  The 
immediate cause of death was myelomonocytic leukemia which 
was due to or as a consequence of myelodysplastic syndrome.  
An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound of the left 
upper arm, evaluated as 10 percent disabling.  

3.  The veteran's service medical records do not indicate the 
presence of myelomonocytic leukemia or myelodysplastic 
syndrome; the record clearly demonstrates that the veteran's 
fatal disabilities were initially diagnosed in the late 
1990s, many years following separation from service.

4.  The service-connected residuals of a gunshot wound of the 
left upper arm are not shown to have caused or played a 
material role in producing the veteran's death.

5.  At the time of his death, the veteran had a disability 
recognized by VA as causally related to radiation exposure 
(myelomonocytic leukemia).

6.  Military records do not document the veteran's presence 
with American occupation forces within ten miles of Hiroshima 
or Nagasaki, Japan.  The veteran was not radiation-exposed 
during service.  

7.  The record does not contain competent medical evidence 
showing a causal connection between the veteran's death due 
to myelomonocytic leukemia and the veteran's active military 
service.


CONCLUSION OF LAW

The criteria to establish a claim of service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including leukemia, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation include myelomonocytic 
leukemia.  38 C.F.R. § 3.309(d) (2004).

The term radiation-exposed veteran means either a veteran who 
while serving on active duty...participated in a radiation 
risk activity.  The term radiation risk activity includes the 
occupation of Hiroshima or Nagasaki, Japan by U.S. Forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(1)(ii)(B) (2004).

The term occupation of Hiroshima or Nagasaki, Japan by United 
Stated forces means official military duties within 10 miles 
of the city limits of either Hiroshima or Nagasaki, Japan, 
which were required to perform or support military occupation 
functions.  38 C.F.R. § 3.309(d)(3)(1)(vi) (2004).

When it is determined a veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946 and the veteran subsequently develops a radiogenic 
disease, such as myelomonocytic leukemia, at any time after 
service, the claim should be forwarded to the Under Secretary 
of Benefits for review.  38 C.F.R. § 3.311 (2004).

If military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  Neither the veteran nor the veteran's survivors 
may be required to produce evidence substantiating exposure 
if the information in the veteran's service records or other 
records maintained by the Department of Defense is consistent 
with the claim that the veteran was present where and when 
the claimed exposure occurred.  38 C.F.R. § 3.311(4)(2004).

In this case, there are several theories of entitlement 
provided by the regulations which must be considered.  One, 
incurrence of leukemia in service; two, leukemia having 
manifested within the initial post year after service 
separation; three, presumptive service connection based on 
participation in a radiation risk activity in service; and 
fourth, entitlement to service connection based on exposure 
to ionizing radiation in service, with subsequent development 
of a radiogenic disease, which is linked to exposure to 
ionizing radiation in service.

The death certificate indicates the veteran died on June [redacted], 
1999.  The immediate cause of death was myelomonocytic 
leukemia which was due to or as a consequence of 
myelodysplastic syndrome.  An autopsy was not performed.  
Private medical records show that the veteran was diagnosed 
with myelodysplastic syndrome which transformed into chronic 
myelomonocytic leukemia in the late 1990s.  At the time of 
his death, service connection was in effect for residuals of 
a gunshot wound of the left upper arm, evaluated as 10 
percent disabling.  

The Board must first consider whether there is any basis in 
the record for finding the veteran's myelomonocytic leukemia 
or myelodysplastic syndrome began in service or during the 
initial post service year.  As it is uncontested that these 
disorders were first diagnosed in the late 1990s, many 
decades after separation from service, there is no basis in 
the record for a finding that the veteran's myelomonocytic 
leukemia or myelodysplastic syndrome began in service or 
during the initial post service year.  38 C.F.R. §§ 3.303, 
3.309 (a) (2004).  Furthermore, the record does not contain 
competent medical evidence of a nexus between the veteran's 
fatal myelomonocytic leukemia or myelodysplastic syndrome and 
his military service many years before.  Entitlement to 
service connection based on the first and second possible 
theories of entitlement therefore is not warranted.

As is set forth above, service connection may also be granted 
on a presumptive basis for myelomonocystic leukemia if the 
veteran participated in a radiation risk activity in service.  
38 C.F.R. § 3.309(d) (2004).  After reviewing the evidence 
the Board concludes the evidence does not establish that the 
veteran participated in a radiation risk activity in service 
as defined by the regulations.  38 C.F.R. § 3.309 (2004).

The veteran's service personnel records show that he served 
with A Company, first battalion, 27th Marines from 30 June 
1945 to 2 October 1945.  It is contended that the veteran 
participated in a radiation risk activity when he was part of 
the American occupation forces in Japan at the end of the 
war.  

A March 2000 service comrade statement indicates that he was 
a member of the veteran's squad in Japan, and that they 
reached Sasebo, Japan on 22 September 1945.

An October 2000 statement from the Defense Threat Reduction 
Agency (DTRA) indicates that it was alleged that the veteran 
was exposed to radiation as a result of his participation in 
the occupation of Japan while serving with A Company, 27th 
Marines, 5th Marine Division.  It was noted that regulations 
defined occupation of Hiroshima and Nagasaki as official 
military duties within 10 miles of the city limits of either 
city for the period from 6 August 1945 to 1 July 1946.  A 
review of the veteran's service record and Marine Corps 
muster rolls indicated that the veteran arrived at Sasebo, 
Japan on September 22, 1945 on board the USS Queens.  An 
entry in the veteran's service record indicates that he 
participated in the occupation of Sasebo, Japan from 22 
September 1945 to 2 October 1945 as a member of the first 
Battalion, 27th Marines.  The veteran's service record 
further indicates that he boarded the USS Elizabeth C. 
Stanton on 2 October 1945 at Sasebo.  The USS Stanton left 
Sasebo on 11 October and arrived in San Diego, California on 
24 October 1945.  Sasebo is approximately 30 miles from 
Nagasaki and 150 miles from Hiroshima.  In summary, it was 
noted that historical records did not indicate that the 
veteran participated in the occupation of Hiroshima or 
Nagasaki.   

An April 2000 statement from the veteran's son indicates that 
the veteran had never claimed to have been in downtown 
Nagasaki although he could clearly see the city from a 
vantage point.

An April 2000 service comrade statement indicates that he did 
not think that the command knew where each individual was 
during the occupation.  As time passed, they were in smaller 
groups and covered small towns to include Omura or Ogara.  

An October 2001 statement from the DTRA indicates that Omura, 
Japan is approximately 12 miles from Nagasaki.  No 
information was found for the city of Ogora.  According to 
the history of the first Battalion, the unit stayed in the 
Sasebo area until late November when it relocated to two 
large islands in the Tushima Group.  In summary, DTRA was 
unable to document the veteran's presence at Nagasaki.

A July 2002 service comrade statement indicates that the 
affiant remembered that several comrades, to include the 
veteran, had been asked if they would like to tour Nagasaki.  
Several people made the trip; the affiant believed that the 
veteran was one of the men who made the trip.  The affiant 
did not go on the trip to Nagasaki.    

A September 2002 service comrade statement indicates that an 
inordinate number of his comrades had been stricken with 
leukemia.  Although he never had any direct occupation duty 
in Nagasaki, there were times when he was close enough to see 
the damage to the cities and people.

A brief history of the 27th Marines, dated in August 1968, 
indicates that the 27th Marines sailed for Japan on 16 
September and arrived eight days later at Sasebo.  The 
regiment immediately began to occupy part of the city and 
shortly thereafter began to deploy some of its units in the 
surrounding countryside.  An echelon of the regiment was sent 
to Omura, 22 miles to the southeast, to establish a security 
guard over the naval air training station. 

In review, the above evidence shows that while the veteran 
was stationed in occupied Japan during the period from August 
6, 1945 to July 1, 1946, military documents do not 
demonstrate that he had official military duties within 10 
miles of Hiroshima or Nagasaki.  

The evidence shows that the veteran was in Sasebo from 22 
September 1945 until the time that he left to return to the 
U.S. on 11 October 1945.  The last 9 days of this time the 
veteran was onboard the USS Stanton.  Sasebo is 30 miles from 
Nagasaki.  Sasebo is 150 miles from Hiroshima.  It is neither 
contended nor does the evidence show that the veteran had 
official duties within 10 miles of Hiroshima.

With regard to the veteran's presence in Nagasaki, the August 
1968 history of the 27th Marines indicates that this regiment 
first secured Sasebo and then the surrounding countryside.  
Even if the veteran was part of the echelon of the 27th 
Marines that went to Omura, this city is 12 miles from 
Nagasaki.  In summary, the DTRA and other military records 
show that the veteran did not participate in a radiation risk 
activity.  In short, by any construction of the official 
record, there is no evidence that the veteran's regiment ever 
performed official occupation duties within 10 miles of 
Nagasaki.  See Walls v. Brown, 5 Vet. App. 46 (1993).

The service comrade statements add little to the official 
military picture of the veteran's service in Japan.  A 
September 2002 statement indicates that members of the unit 
could see the destruction of Nagasaki.  The veteran's son 
indicated that the veteran had related that he could see 
downtown Nagasaki.  None of these statements constitute 
evidence that the veteran was involved in the official 
occupation of Nagasaki; that is, performing or supporting 
military occupation functions within 10 miles of the city.  

A July 2002 statement indicates that the affiant believed 
that the veteran went on a tour of Nagasaki.  The case of 
McGuire v. West, 11 Vet. App. 274 (1998) stands for the 
proposition that a visit to Nagasaki or Hiroshima while on 
leave from duty (a non-military duty presence in the city), 
does not constitute official military duty relating to the 
occupation of Nagasaki.  Thus, whether the veteran actually 
toured Nagasaki, or saw the city from a distance, such 
eventualities would not qualify him as having been involved 
in a radiation risk activity.  In short, the evidence does 
not establish that the veteran participated in a radiation 
risk activity by performing official occupation duties in 
Nagasaki as defined by the regulations.  As a result, service 
connection provided by 38 C.F.R. § 3.309 is not applicable in 
this case.

Service connection is also available for veterans exposed to 
radiation in service who later develop a radiogenic disease 
which is linked to exposure to radiation in service.  38 
C.F.R. § 3.311 (2004).  The regulations provide the claimed 
exposure must be consistent with records maintained by the 
Department of Defense.  The military records, in this case, 
are inconsistent with the claim that the veteran was present 
in Nagasaki.  The Board has thus concluded that exposure to 
ionizing radiation in service as defined by 38 C.F.R. § 3.311 
has not been established.  Therefore, regardless of the fact 
that myelomonocytic leukemia qualifies as a radiogenic 
disease, service connection may not be awarded as it has not 
been shown that the veteran was exposed to radiation in 
service.  

A September 2000 statement from James Holloway, M.D., merely 
references the fact that VA has regulatory standards by which 
to determine whether a veteran was exposed to radiation and, 
if so, determine whether the veteran suffers from a 
radiogenic disability.  This statement serves to underscore 
the fact that the veteran was diagnosed with a radiogenic 
disease, but the record does not demonstrate that he engaged 
in a radiation risk activity.

In the absence of probative evidence showing the veteran was 
within the statutorily-defined zone surrounding Hiroshima or 
Nagasaki, the veteran cannot be said to have participated in 
a radiation risk activity and thus cannot be presumed under 
law to have been exposed to radiation during his service in 
Japan.

The medical record shows that the veteran was service 
connected for residuals of a gunshot wound of the left upper 
arm, evaluated as 10 percent disabling until the time of his 
death.  Private treatment records at the end of the veteran's 
life do not show that the veteran's medical condition was 
affected by his service connected disability.  There is 
simply no medical evidence or opinion that would tend to show 
that the veteran's service connected residuals of a gunshot 
wound of the left upper arm contributed to cause the 
veteran's death.

As a service-connected disability did not contribute 
substantially or materially to cause the veteran's death, 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).  The preponderance of the evidence is against 
the appellant's claim and the benefit sought must be denied.


The Veterans Claims Assistance Act of 2000

In adjudicating the appellant's claim, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
appellant, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.

In this case, the Board has conducted a complete and thorough 
review of the appellant's claims folder.  The Board finds 
that the RO advised the appellant of the evidence necessary 
to support her claim for service connection for the cause of 
the veteran's death.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant a letter dated in May 2004 as 
well as the statement of the case in May 2001 and the 
supplemental statement of the case in December 2004, which 
notified the appellant of the type of evidence necessary to 
substantiate her claim.  The documents also informed her that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence she 
is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).

To the extent possible, VA has obtained all pertinent records 
from sources identified by the appellant with regard to her 
claim.  In particular, all available relevant VA and private 
medical records were obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, as the existing medical 
record is adequate to fully and fairly evaluate the 
appellant's appeal, there is no reason or basis upon which to 
seek a medical opinion.  As an additional opinion is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical opinions.  
The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  

The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, under the Veterans Benefits Act of 2003, 
it is now permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the rating decision that is 
the basis for this appeal.  The appellant, therefore, has the 
right to content-complying notice and proper subsequent VA 
process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in May 2004 prior to the transfer and 
recertification of the appellant's case to the Board after 
the October 2003 Board remand and the context of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Thereafter, the instant claim was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the appellant in December 2004.  The 
claimant, therefore, has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


